Name: Third Commission Directive 83/341/EEC of 29 June 1983 adapting to technical progress Annexes II, III and V of Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products
 Type: Directive
 Subject Matter: chemistry;  European Union law
 Date Published: 1983-07-13

 Avis juridique important|31983L0341Third Commission Directive 83/341/EEC of 29 June 1983 adapting to technical progress Annexes II, III and V of Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products Official Journal L 188 , 13/07/1983 P. 0015 - 0015 Spanish special edition: Chapter 15 Volume 4 P. 0128 Portuguese special edition Chapter 15 Volume 4 P. 0128 Finnish special edition: Chapter 13 Volume 12 P. 0192 Swedish special edition: Chapter 13 Volume 12 P. 0192 *****THIRD COMMISSION DIRECTIVE of 29 June 1983 adapting to technical progress Annexes II, III and V of Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products (83/341/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (1), as last amended by Directive 83/191/EEC (2), and in particular Article 8 (2) thereof, Whereas, to protect health, the use of certain substances as hair-dyes should be prohibited; Whereas p-diaminobenzene should be transferred from Annex V to Annex III; Whereas the measures taken in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress of Directives for the Removal of Technical Barriers to Trade in Cosmetic Products, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 76/768/EEC is hereby amended as follows: 1. The following are added to the list in Annex II: '363. o-phenylenediamine and its salts 364. 4-methyl-m-phenylenediamine and its salts'. 2. In Annex III, part 1, column b, the text of reference No 8 is replaced by: 'm- and p-phenylenediamines, their N-substituted derivatives and their salts; N-substituted derivatives of o-phenylenediamines (1)'. 3. In Annex III, part 1, column b, the text of reference No 9 is replaced by: 'Methylphenylenediamines, their N-substituted derivatives and their salts (1) with the exception of substance No 364 in Annex II'. 4. The following entry is deleted from Annex V: '4. p-phenylenediamine and its salts.' Article 2 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with the Directive no later than 31 December 1984. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 29 June 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 262, 27. 9. 1976, p. 169. (2) OJ No L 109, 26. 4. 1983, p. 25.